      Case 5:15-cv-03209-EFM-TJJ Document 167 Filed 09/03/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


MICHAEL M. TONEY,                 )
                                  )
                      Plaintiff,  )
                                  )
v.                                )                   Case No. 15-cv-3209-EFM-TJJ
                                  )
GORDON HARROD, et al.,            )
                                  )
                      Defendants. )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Motion for Sanctions (ECF No. 161).

Plaintiff asks the Court to enter default judgment against Defendant Zacory Sullivan as a

sanction for his repeated failure to respond to Plaintiff’s discovery requests. Defendant Sullivan,

through counsel, opposes the motion insofar as the relief it seeks, but does not dispute the factual

basis for the motion.

Background

       This case arises out of events that occurred when Plaintiff was incarcerated at the El

Dorado Correctional Facility.1 Plaintiff asserts that Defendant Sullivan violated his Eighth

Amendment right to be free of cruel and unusual punishment when Defendant Sullivan slammed

the food port door on his hand, causing a cut on the back of his hand, and when Defendant

Sullivan sprayed him with mace, burning Toney’s skin and irritating his eyes, nose, mouth, and

throat. Plaintiff filed this action pro se, and the court granted his motion to proceed in forma

pauperis but denied his first motions for appointment of counsel. Ultimately, however, the




       1
           See Plaintiff’s Third Amended Complaint, ECF No. 81.
      Case 5:15-cv-03209-EFM-TJJ Document 167 Filed 09/03/20 Page 2 of 5




undersigned Magistrate Judge granted Plaintiff’s oral motion for appointment of counsel,2 and

granted in part counsel’s motion for leave to file a Third Amended Complaint.3

       Plaintiff obtained personal service on Defendant Sullivan on May 16, 2018, but

Defendant Sullivan failed to timely file a responsive pleading. On June 28, 2018, Plaintiff moved

for entry of default.4 The following day, counsel entered an appearance for Defendant Sullivan,5

and Plaintiff moved to withdraw his default motion.6 District Judge Melgren permitted the

withdrawal.7 Counsel for Defendant Sullivan filed a motion seeking an extension of time to file

an answer or other response,8 and the undersigned Magistrate Judge granted the motion.9

       Defendant Sullivan responded to the Third Amended Complaint by filing a motion to

dismiss,10 which Judge Melgren denied on March 13, 2019.11 Pursuant to Federal Rule of Civil

Procedure 12(a)(4)(A), Defendant Sullivan’s answer to the Third Amended Complaint was due

on March 27, 2019. To date, Defendant Sullivan has not answered.12

       Plaintiff served interrogatories and requests for production of documents on Sullivan,

who failed to respond after Plaintiff’s counsel had agreed to multiple requests by defense counsel


       2
           ECF No. 61.
       3
           ECF No. 79.
       4
           ECF No. 97.
       5
           ECF No. 98.
       6
           ECF No. 99.
       7
           ECF No. 101.
       8
           ECF No. 100.
       9
           ECF No. 103.
       10
            ECF No. 113.
       11
            ECF No. 140.
       12
          The Court notes that apart from the instant motion, Plaintiff may avail himself of the
procedure set forth in Fed. R. Civ. P. 55(a) to obtain default, which he could follow with
application for default judgment based on Defendant Sullivan’s failure to answer.



                                                2
      Case 5:15-cv-03209-EFM-TJJ Document 167 Filed 09/03/20 Page 3 of 5




for additional time. When defense counsel was unable to locate Defendant Sullivan, Plaintiff

filed a motion to compel his responses,13 which the undersigned Magistrate Judge granted,

giving Defendant Sullivan a 21-day deadline to comply.14 Still having received no discovery

responses, Plaintiff filed the instant motion.

       Defendant Sullivan’s counsel states that he has been unable to locate his client since

Judge Melgren denied his motion to dismiss and the stay of discovery was lifted. Counsel states

that Defendant Sullivan is no longer employed by the Department of Corrections, and that

correspondence counsel sent to Defendant Sullivan to three different mailing addresses was

returned. Although it is not clear whether the mail was returned as refused or as undeliverable,

the result is that Defendant Sullivan has not complied with an order compelling him to respond

to discovery, nor has he communicated with his counsel.

       Although Plaintiff is justified in seeking sanctions against Defendant Sullivan, the Court

finds default judgment is not the appropriate mechanism at this time. However, the Court will

order Defendant Sullivan to show cause why he should not be held in contempt of court and/or

fined for failure to comply with the court’s discovery order.

Dismissal as a Sanction

       A court has discretion to “order sanctions if . . . a party, after being properly served with

interrogatories under Rule 33 or a request for inspection under Rule 34, fails to serve its answers,

objections, or written response.”15 In addition, if a party fails to obey “an order to provide or

permit discovery,” a court has discretion to “dismiss[] the action or proceeding in whole or in



       13
            ECF No. 156.
       14
            ECF No. 158.
       15
            Fed. R. Civ. P. 37(d)(1)(A)(ii).



                                                  3
      Case 5:15-cv-03209-EFM-TJJ Document 167 Filed 09/03/20 Page 4 of 5




part.”16 “[D]ismissal or other final disposition of a party’s claim ‘is a severe sanction reserved for

the extreme case, and is only appropriate where a lesser sanction would not serve the ends of

justice.’”17 In evaluating whether dismissal is appropriate, the court must consider “(1) the

degree of actual prejudice to the [other party]; (2) the amount of interference with the judicial

process; . . . (3) the culpability of the litigant; (4) whether the court warned the party in advance

that dismissal of the action would be a likely sanction for noncompliance; and (5) the efficacy of

lesser sanctions.”18

       The Court recognizes that Defendant Sullivan’s failure to provide discovery responses

causes prejudice to Plaintiff. Without the responses and knowing that Defendant Sullivan is not

available for deposition, Plaintiff is stymied in developing facts to prosecute his Eighth

Amendment claim, thereby causing interference with the judicial process. Defendant Sullivan

has absented himself from the case, but the Court has not warned him that his failure to comply

with its discovery order would subject him to the possible sanction of default judgment.19

Although such warning is not mandatory, the Court finds it appropriate to formally caution

Defendant Sullivan that default judgment may be entered against him if he continues to fail to

comply with the federal rules and this Court’s orders.

       The court will once again order Defendant Sullivan to serve his discovery responses.

Because Defendant Sullivan failed to make timely objections to Plaintiff’s discovery requests, he

has waived any objections he may have asserted.20 If Defendant Sullivan does not serve his


       16
            See id. Rule 37(b)(2)(A)(v).
       17
            Reed v. Bennett, 312 F.3d 1190, 1195 (10th Cir. 2002) (citation omitted).
       18
            Gripe v. City of Enid, Okla., 312 F.3d 1184, 1188 (10th Cir. 2002) (citation omitted).
       19
            See ECF No. 158.
       20
            See Starlight Int’l, Inc. v. Herlihy, 181 F.R.D. 494, 497 (D. Kan. 1998).




                                                   4
      Case 5:15-cv-03209-EFM-TJJ Document 167 Filed 09/03/20 Page 5 of 5




discovery responses and produce all responsive documents on or before September 21, 2020,

Plaintiff may move for entry of default and file a motion for default judgment for failure to

comply with the federal rules and court orders. As the Court has noted, Plaintiff may instead

choose to move for entry of default for Defendant Sullivan’s failure to timely file an answer to

Plaintiff’s Third Amended Complaint.

                                  ORDER TO SHOW CAUSE

       In light of Defendant Sullivan’s conduct, the Court orders him to show cause in writing

by September 21, 2020, why he should not be held in contempt of court and/or fined up to $100

per day from March 19, 2020 (the date the Court granted the motion to compel and ordered him

to serve his discovery responses) until the day his discovery responses are actually served.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Sanctions (ECF No. 161) is

denied. Defendant Zacory Sullivan shall serve his discovery responses, without objections, to

Plaintiff’s Interrogatories and Request for Production of Documents, including producing all

responsive documents, on or before September 21, 2020.

       IT IS FURTHER ORDERED that no later than September 21, 2020, Defendant Zacory

Sullivan shall show cause in writing to the Honorable Eric F. Melgren, why he should not be

held in contempt of court and/or fined up to $100 per day from March 19, 2020, until the day his

discovery responses are actually served.

       Dated this 3rd day of September, 2020 at Kansas City, Kansas.




                                                                  Teresa J. James
                                                                  U. S. Magistrate Judge




                                                 5
